DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
	The following is an examiner’s statement of reasons for allowance: Independent claim 1 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "mapping each asset of the list of asset embedding to a list of vectors, using a k-means clustering algorithm to cluster the set of keywords and phrases associated with each asset in the list of assets, for each asset, setting a cluster list of one or more vectors into a set of clusters; with the layout engine: based on the parsed script in the JSON format, automatically constructing the video with the relevant background scene of the video and the relevant set of assets of the video, and the set of associated attributes of each of the set of assets” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Doing et al. US 2011/0320429 disclose a systems and methods for delivering related video content to a user in response to user actions on augmented keywords on a web page. A server may receive from a browser, in response to an indication of a mouse over a keyword currently displayed on a web page of a client, a keyword identified for augmentation via a user interface overlay..—see abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-16 are allowed.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL T TEKLE/Examiner, Art Unit 2481